                                                   Entered on Docket
                                                   July 14, 2021
                                                   EDWARD J. EMMONS, CLERK
                                                   U.S. BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA


 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335              The following constitutes the order of the Court.
                                              Signed: July 14, 2021
     San Francisco, CA 94104
 3   Tel. 415-672-5991
     Fax. 415-680-1712
 4   gkleiner@rinconlawllp.com
 5                                                _________________________________________________
     Counsel for                                  M. Elaine Hammond
 6   DORIS A. KAELIN,                             U.S. Bankruptcy Judge
     Trustee in Bankruptcy
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                   Case No. 18-50398 MEH
                                                             Chapter 7
12                                                           Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                           ORDER DISALLOWING
                    Debtor.                                  CLAIMS 7 AND 247
14
                                                             (New York State Department of Labor –
15                                                           Commissioner of Labor)

16

17           Upon due consideration of the Request for Entry of Order Disallowing Claims 7 and 247
18   (New York State Department of Labor – Commissioner of Labor), and the Declaration of Gregg S.
19   Kleiner filed therewith, finding that notice is appropriate under the circumstances and that good
20   cause exists therefor,
21           IT IS HEREBY ORDERED THAT the Trustee’s Objection to Claims 7 and 247 filed by
22   New York State Department of Labor – Commissioner of Labor on June 11, 2021 as Docket No.
23   429 is sustained. Claims 7 and 247 filed by New York State Department of Labor – Commissioner
24   of Labor are disallowed in their entirety.
25                                          **END OF ORDER**
26

27

28

Case: 18-50398     Doc# 437      Filed: 07/14/21       Entered: 07/14/21 09:51:24     Page 1 of 2
  1                                  **COURT SERVICE LIST**

  2   No Court Service Requested.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398    Doc# 437     Filed: 07/14/21   Entered: 07/14/21 09:51:24   Page 2 of 2
